Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Zach Boehnlein on 01/29/2021.
The application has been amended as follows: 
Listing of Claims:
(Currently Amended) A method for facilitating trade of mobile data in an online marketplace provided by a service provider, the method comprising 
 	receiving from one or more sellers who are customers of the service provider, and via a user interface, respective seller bids to sell unused mobile data, each respective seller bid including information related to an amount of unused mobile data the corresponding seller wants to sell and a corresponding price the corresponding seller wants to receive,
 	receiving from one or more buyers who are customers of the service provider, and via the user interface, respective buyer bids to buy unused mobile data, each respective buyer bid including an amount of unused mobile data the corresponding 
 	facilitating, using a processor operably connected with the user interface, matching of at least a portion of a buyer bid with at least a portion of a seller bid based on: a revenue maximization function to maximize the service provider’s revenue based on a relationship between an administration revenue and a bid revenue, the administration revenue being generated by the service provider charging an administration fee for matching the one or more buyers with the one or more sellers, the administration fee being proportional to an amount of unused mobile data to be traded, and the bid revenue being generated by the difference between the buyer bid and the seller bid that are matched;
wherein the facilitating step comprises 
determining, using the processor, an optimal seller bid for each of the one or more sellers by respectively:
determining a seller utility that relates to utility from selling mobile data, taking into account anticipated future usage and usage habit of the seller; and
determining a seller utility maximization that relates to the maximum amount of data the respective seller is willing to sell as a function of a bid value;
wherein the seller utility maximization is mathematically determined using the seller utility, and the seller utility maximization is determined as an amount of data to be sold by the seller, using a mathematical relationship relating at least the administration fee, seller price, mobile data cap of the corresponding seller, and leftover mobile data of the corresponding seller prior to selling; and
determining, using the processor, an optimal buyer bid for each of the one or more buyers by respectively:
determining a buyer utility that relates to the utility of the respective buyer from buying mobile data, taking into account anticipated future usage and usage habit of the buyer; and 
determining a buyer utility maximization that relates to the maximum amount mobile data the respective buyer is willing to buy as a function of the bid value;
wherein the buyer utility maximization is determined as an amount of data to be purchased, using a mathematical relationship relating at least the amount of data to be 
providing, via the user interface, the optimal buyer bid as a suggested bid to the respective one or more sellers; 
providing, via the user interface, the optimal seller bid as a suggested bid to the respective one or more buyers;
receiving, from one or more sellers, via the user interface, a respective updated seller bid; and
receiving, from one or more buyers, via the user interface, a respective updated buyer bid;
 	matching, using the processor, based on the facilitating step, at least the portion of the buyer bid with at least the portion of the seller bid;
      transferring, using the processor, the amount of unused mobile data to be traded from the one or more sellers to the one or more buyers, following the matching of the one or more buyers with the one or more sellers, through the service provider; 
 	updating, at a storage device operably connected with the processor, account information of the one or more matched buyers and the one or more matched sellers based on the step of transferring, to correspondingly increase an amount of useable mobile data of the one or more matched buyers and correspondingly decrease an amount of useable mobile data of the one or more matched sellers; and
      facilitating, using the processor, a transfer of funds between the respective one or more sellers and the respective one or more buyers, following the matching of the one or more buyers with the one or more sellers, 
wherein the processor is in electronic communication with a web server, the online marketplace being an online web based marketplace that is hosted by the web server, and wherein the user interface is a web interface that allows interaction between the one or more buyers, the one or more sellers, and the processor, and
further comprising a step of tracking, using the processor, trading dynamics of the online marketplace, wherein the step of tracking trading dynamics comprises steps of
determining the bid value of the respective buyer bids supplied by the one or more buyers and the bid value of the respective seller bids supplied by the one or more sellers; and
determining a number of the matchings of the one or more buyers and the one or more sellers.

(Canceled)  

(Canceled)  

(Canceled)  

(Canceled)  

(Canceled)  

(Canceled) 

(Currently Amended) The method in accordance with claim 1, wherein the step of determining the optimal seller bid comprises a step of determining an optimal amount of mobile data the corresponding seller is willing to sell as a function of the bid value. 

(Currently Amended) The method in accordance with claim 1, wherein the seller utility is determined using a seller utility expression defined as:
            
                
                    
                        
                            
                                o
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                 
                                J
                            
                            
                        
                    
                
                
                    
                        
                            
                                σ
                            
                            
                                J
                            
                        
                        -
                        ρ
                    
                
                =
                
                    
                        V
                    
                    
                        j
                    
                    
                        s
                    
                
                
                    
                        
                            
                                d
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                 
                                j
                            
                            
                        
                    
                
                -
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    s
                                
                                
                                     
                                    j
                                
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                f
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                
                    
                        d
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                [
                [
            
        .]]:
wherein             
                
                    
                        s
                    
                    
                         
                        J
                    
                    
                
            
         is the optimal seller bid,             
                
                    
                        o
                    
                    
                        j
                    
                    
                        s
                    
                
                 
            
        relates to leftover data of the corresponding seller,             
                
                    
                        σ
                    
                    
                        J
                    
                
            
         relates to the seller price,             
                ρ
            
         relates to the administration fee,             
                f
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
            
         relates to a delta distribution of the seller mobile data usage and;
wherein the optimal seller bid can be mathematically determined using the seller utility expression. 

(Canceled) 

(Currently Amended) The method in accordance with claim 1, wherein the seller utility maximization is determined using the following expression:
Initialize             
                s
                (
                o
                )
                ∈
                (
                0
                ,
                
                    
                        o
                    
                    
                        s
                    
                
            
        )            
                 
                [
                [
            
        .]]:
1) The             
                j
            
        th seller updates the data caps to be sold:
                 
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
                =
                
                    
                        o
                    
                    
                        j
                    
                    
                        s
                    
                
                -
                
                    
                        1
                    
                    
                        
                            
                                σ
                            
                            
                                j
                            
                        
                        -
                        ρ
                    
                
                
                    
                        V
                    
                    
                        j
                    
                    
                        s
                    
                
                
                    
                        
                            
                                d
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                j
                            
                        
                        
                            
                                k
                            
                        
                    
                
            
        
			            
                +
                
                    
                        1
                    
                    
                        
                            
                                σ
                            
                            
                                j
                            
                        
                        -
                        ρ
                    
                
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    s
                                
                                
                                    j
                                
                            
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                j
                            
                            
                                s
                            
                        
                        (
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                )
                f
                (
                
                    
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                )
                
                    
                        d
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                [
                [
            
        .]]:
2) Normalize            
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
            
        :
                  
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
                ←
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        s
                                    
                                    
                                        j
                                    
                                
                                
                                    
                                        k
                                        +
                                        1
                                    
                                
                                ,
                                 
                                
                                    
                                        d
                                    
                                    
                                        j
                                    
                                    
                                        s
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                (
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        o
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        d
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        σ
                                                        -
                                                        ρ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                ∝
                                            
                                            
                                                j
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
            
         
wherein the utility maximization expression is used to determine amount of data a corresponding seller should sell for achieving maximum utility, wherein             
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
            
         relates to the amount of data the corresponding seller should sell, which relates to the optimal seller bid. 

(Canceled) 

(Currently Amended) The method in accordance with claim 1, wherein the step of determining the optimal buyer bid comprises a step of determining an optimal amount of mobile data the respective buyer is willing to buy as a function of the bid value.

(Currently Amended) The method in accordance with claim 1, wherein, the buyer utility is determined using a buyer utility function defined as:
            
                
                    
                        
                            
                                o
                            
                            
                                l
                            
                            
                                b
                            
                        
                        +
                        
                            
                                b
                            
                            
                                 
                                l
                            
                            
                        
                    
                
                
                    
                        π
                    
                    
                        l
                    
                
                =
                
                    
                        V
                    
                    
                        l
                    
                    
                        b
                    
                
                
                    
                        
                            
                                d
                            
                            
                                l
                            
                            
                                b
                            
                        
                        +
                        
                            
                                b
                            
                            
                                 
                                l
                            
                            
                        
                    
                
                -
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    l
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                     
                                    l
                                
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                f
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                
                    
                        d
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
            
        
wherein             
                
                    
                        b
                    
                    
                         
                        l
                    
                    
                
            
         relates to the optimal buyer bid,             
                
                    
                        o
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to leftover mobile data for the buyer,             
                
                    
                        d
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to the data cap for the buyer,             
                
                    
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to of the buyer,             
                f
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
            
         relates to the a random variable with a distribution between the minimum buyer data usage and maximum buyer data usage,             
                
                    
                        π
                    
                    
                        l
                    
                
            
         relates to of the buyer; and 
wherein the optimal buyer bid can be mathematically determined using the buyer utility function. 

(Canceled) 

(Currently Amended) The method in accordance with claim 1, wherein the buyer utility maximization is determined using the following expression: 
Initialize             
                b
                
                    
                        0
                    
                
                ∈
                
                    
                        R
                    
                    
                        +
                    
                    
                        L
                    
                
                [
                [
            
        .]]:
1) The             
                l
                t
                h
            
         buyer updates the amount of data to be purchased:
                    
                 
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                        +
                        1
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                π
                            
                            
                                l
                            
                        
                    
                
                
                    
                        V
                    
                    
                        l
                    
                    
                        b
                    
                
                
                    
                        
                            
                                d
                            
                            
                                l
                            
                            
                                b
                            
                        
                        +
                        
                            
                                b
                            
                            
                                l
                            
                        
                        
                            
                                k
                            
                        
                    
                
            
        
                               
                -
                
                    
                        1
                    
                    
                        
                            
                                π
                            
                            
                                l
                            
                        
                    
                
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    l
                                
                            
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                l
                            
                            
                                b
                            
                        
                        (
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                )
                f
                (
                
                    
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
                )
                
                    
                        d
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
                -
                
                    
                        o
                    
                    
                        l
                    
                    
                        b
                    
                
                [
                [
            
        .]]:
2) Normalize             
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                        +
                        1
                    
                
                :
            
        
            
                
                    
                        b
                    
                    
                        l
                    
                
                (
                k
                +
                1
                )
                ←
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        b
                                    
                                    
                                        l
                                    
                                
                                
                                    
                                        k
                                        +
                                        1
                                    
                                
                                ,
                                 
                                 
                                
                                    
                                        
                                            
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                (
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                
                                                    
                                                        o
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        d
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        l
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                ∝
                                            
                                            
                                                l
                                            
                                            
                                                b
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                d
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                [
                [
            
        .]]:
wherein the buyer utility maximization expression is used to determine amount of data the buyer should buy to achieve utility maximization and wherein             
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                        +
                        1
                    
                
            
         relates to the amount of mobile data the buyer should purchase. 

(Currently Amended) The method in accordance with claim 1, wherein[[,]] the revenue maximization function comprises:
 	a matching matrix that relates a percentage of a buyer bid that is satisfied by the seller bid; and the method further comprises: 
 	maximizing the matching matrix to determine a maximum revenue for the service provider. 

(Currently Amended) The method in accordance with claim [[1]] 17, wherein the maximizing the matching matrix and the revenue maximization function [[is]] are determined by solving the linear program:
            
                
                    
                        
                            
                                maximize
                            
                            
                                Ω
                            
                        
                         
                    
                    ⁡
                    
                        ω
                        ρ
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    J
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            l
                                            =
                                            1
                                        
                                        
                                            L
                                        
                                    
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        (
                        1
                        -
                    
                    ⁡
                    
                        ω
                        )
                        
                            
                                ∑
                                
                                    l
                                    =
                                    1
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            J
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                π
                                            
                                            
                                                l
                                            
                                        
                                        -
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                σ
                                            
                                            
                                                l
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
                           
                S
                u
                b
                j
                e
                c
                t
                 
                t
                o
                 
                 
                 
                Ω
                ∈
                B
                ⋂
                S
                ⋂
                ∏
                ⋂
                ∑
                ;
                Ω
                ≥
                0
                [
                [
            
        .]]:

wherein             
                Ω
            
         relates to the matching matrix,
            
                
                    
                         
                    
                    ⁡
                    
                        ρ
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    J
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            l
                                            =
                                            1
                                        
                                        
                                            L
                                        
                                    
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         relates to the administration revenue,
            
                
                    
                        (
                        1
                        -
                    
                    ⁡
                    
                        ω
                        )
                        
                            
                                ∑
                                
                                    l
                                    =
                                    1
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            J
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                π
                                            
                                            
                                                l
                                            
                                        
                                        -
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                σ
                                            
                                            
                                                l
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
relates to the bid revenue,
            
                 
                Ω
                ∈
                B
                ⋂
                S
                ⋂
                ∏
                ⋂
                ∑
                ;
                Ω
                ≥
                0
            
        
relate to matching constraints for a buyer bid and a seller bid, the linear program outputting a maximized matching matrix, and
            
                ω
            
         relates to a weighting parameter that controls whether the matching matrix is more weighted toward revenue from administration revenue or bid revenue. 

(Previously Presented) The method in accordance with claim 18, wherein the matching constraints comprise:
 	a buyer constraint based on the buyer price and the buyer amount of data;
 	a seller constraint based on the seller price and the seller amount of data; and
 	a total money exchanged constraint, based on the relationship that the total money paid by all buyers for seller data must be at least the cost of the data.

(Canceled) 

(Canceled) 

(Currently Amended) A system for facilitating trade of mobile data in an online marketplace provided by a service provider, the system comprising:
a user interface configured to:
receive, from one or more sellers who are customers of the service provider, respective seller bids to sell unused mobile data, each respective seller bid including information related to a corresponding price the corresponding seller wants to receive; and
receive, from one or more buyers who are customers of the service provider, respective buyer bids to buy unused mobile data, each respective buyer bid including information related to a corresponding price the corresponding buyer is willing to pay; 
a processor in electronic communication with the user interface, the processor being configured to:
execute a facilitation operation to facilitate matching of at least a portion of a buyer bid with at least a portion of a seller bid based on: a revenue maximization function that is arranged to maximize a service provider’s revenue based on a relationship between an administration revenue and a bid revenue, the administration revenue being generated by the service provider charging an administration fee for matching the one or more buyers with the one or more sellers, the administration fee being proportional to an amount of unused mobile data to be traded, and the bid revenue being generated by the difference between the buyer bid and the seller bid that are matched,
matching, based on the facilitation operation, at least the portion of the buyer bid with at least the portion of the seller bid;
transfer the amount of unused mobile data to be traded from the one or more sellers to the one or more buyers following the matching of the one or more sellers with the one or more buyers, through the service provider; 
provide instruction or information to a storage device to update account information of the one or more matched buyer and the one or more matched sellers based on the transfer, so as to correspondingly increase an amount of useable mobile data of the one or more matched buyer and correspondingly decrease an amount of useable mobile data of the one or more matched seller; and
facilitate a transfer of funds between the respective one or more sellers and the respective one or more buyers, following the matching of the one or more buyers with the one or more sellers; and
the storage device operably connected with the processor and holding mobile data accounts of the one or more buyer and of the one or more sellers, the storage device being configured to:
receive the instruction or information from the processor to update account information of the one or more matched buyer and the one or more matched sellers based on the facilitated transfer, to correspondingly increase an amount of useable mobile data of the one or more matched buyer and correspondingly decrease an amount of useable mobile data of the one or more matched seller;
wherein the processor is arranged to execute the facilitation operation by:
determining an optimal seller bid for each of the one or more sellers, including, respectively:
determining a seller utility that relates to utility from selling mobile data, taking into account anticipated future usage and usage habit of the seller; and
determining a seller utility maximization that relates to the maximum amount of mobile data the respective seller is willing to sell as a function of a bid value;
wherein the seller utility maximization is mathematically determined using the seller utility, and the seller utility maximization is determined as an amount of mobile data to be sold by the seller, using a mathematical relationship relating at least the administration fee, seller price, mobile data cap of the corresponding seller, and leftover mobile data of the corresponding seller prior to selling; and
determining an optimal buyer bid for each of the one or more buyers, including, respectively:
determining a buyer utility that relates to the utility of the respective buyer from buying mobile data, taking into account anticipated future usage and usage habit of the buyer; and
determining a buyer utility maximization that relates to the maximum amount of mobile data the respective buyer is willing to buy as a function of the bid value;
wherein the buyer utility maximization is determined as an amount of mobile data to be purchased, using a mathematical relationship relating at least the amount of mobile data to be purchased with a buyer’s price, a mobile data cap of the buyer, and the buyer’s expected monthly usage;
wherein the user interface is further configured to perform the following as part of the facilitation operation:
provide the optimal buyer bid as a suggested bid to the respective one or more sellers; 
provide the optimal seller bid as a suggested bid to the respective one or more buyers; 
receive, from one or more sellers, a respective updated seller bid; and
receive, from one or more buyers, a respective updated buyer bid, 
wherein the processor is in electronic communication with a web server, the online marketplace being an online web based marketplace that is hosted by the web server, and wherein the user interface is a web interface that allows interaction between the one or more buyers, the one or more sellers, and the processor, and
wherein the processor is further configured to track trading dynamics of the online marketplace, determine a value of bids from the one or more buyers and a value of bids from the one or more sellers, and determine the matching of the one or more buyers and the one or more sellers. 

(Canceled) 

(Canceled)

(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) The system in accordance with claim 22, wherein the processor is configured to determine seller utility by executing the following expression:
            
                
                    
                        
                            
                                o
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                 
                                J
                            
                            
                        
                    
                
                
                    
                        
                            
                                σ
                            
                            
                                J
                            
                        
                        -
                        ρ
                    
                
                =
                
                    
                        V
                    
                    
                        j
                    
                    
                        s
                    
                
                
                    
                        
                            
                                d
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                 
                                j
                            
                            
                        
                    
                
                -
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    s
                                
                                
                                     
                                    j
                                
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                f
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                
                    
                        d
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                [
                [
            
        .]]:
wherein             
                
                    
                        s
                    
                    
                         
                        J
                    
                    
                
            
         is the optimal seller bid,             
                
                    
                        o
                    
                    
                        j
                    
                    
                        s
                    
                
            
         relates to leftover data of the corresponding seller,             
                
                    
                        σ
                    
                    
                        J
                    
                
            
          relates to the seller price,             
                ρ
            
         relates to the administration fee,             
                f
                
                    
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
            
         relates to a delta distribution of the seller mobile data usage and; wherein the expression is stored as is stored as a set of executable instructions on a non-transitory computer readable medium, the processor arranged to execute the instructions to determine the seller utility.

(Currently Amended) The system in accordance with claim 22, wherein the processor is configured to determine the buyer utility by executing the following expression:
            
                
                    
                        
                            
                                o
                            
                            
                                l
                            
                            
                                b
                            
                        
                        +
                        
                            
                                b
                            
                            
                                 
                                l
                            
                            
                        
                    
                
                
                    
                        π
                    
                    
                        l
                    
                
                =
                
                    
                        V
                    
                    
                        l
                    
                    
                        b
                    
                
                
                    
                        
                            
                                d
                            
                            
                                l
                            
                            
                                b
                            
                        
                        +
                        
                            
                                b
                            
                            
                                 
                                l
                            
                            
                        
                    
                
                -
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    l
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                     
                                    l
                                
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                f
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                
                    
                        d
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
                
                    
                        
                            
                                .
                            
                        
                    
                
                 
            
        :
  wherein             
                
                    
                        b
                    
                    
                         
                        l
                    
                    
                
            
         relates to the optimal buyer bid,             
                
                    
                        o
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to leftover mobile data for the buyer,             
                
                    
                        d
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to the data cap for the buyer,             
                
                    
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
            
         relates to of the buyer,             
                f
                
                    
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
            
         relates to the a random variable with a distribution between the minimum buyer data usage and maximum buyer data usage,             
                
                    
                        π
                    
                    
                        l
                    
                
            
         relates to of the buyer and; wherein the expression is stored as a set of executable instructions on a non-transitory computer readable medium, the processor arranged to execute the instructions to determine the buyer utility.

(Previously Presented) The system in accordance with claim 22, wherein the processor is configured to determine a matching matrix that relates a percentage of a buyer bid that is satisfied by the seller bid; and select the revenue maximization function that maximizes the matching matrix in order to achieve optimal matching of the buyers and sellers.

(Currently Amended) The system in accordance with claim 22, wherein the processor is configured to determine seller utility maximization by executing the following expression:
Initialize             
                s
                (
                o
                )
                ∈
                (
                0
                ,
                
                    
                        o
                    
                    
                        s
                    
                
            
        )            
                 
                [
                [
            
        .]]:
1) The             
                j
            
        th seller updates the data caps to be sold:
                 
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
                =
                
                    
                        o
                    
                    
                        j
                    
                    
                        s
                    
                
                -
                
                    
                        1
                    
                    
                        
                            
                                σ
                            
                            
                                j
                            
                        
                        -
                        ρ
                    
                
                
                    
                        V
                    
                    
                        j
                    
                    
                        s
                    
                
                
                    
                        
                            
                                d
                            
                            
                                j
                            
                            
                                s
                            
                        
                        -
                        
                            
                                s
                            
                            
                                j
                            
                        
                        
                            
                                k
                            
                        
                    
                
            
        
		                 
                +
                
                    
                        1
                    
                    
                        
                            
                                σ
                            
                            
                                j
                            
                        
                        -
                        ρ
                    
                
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    s
                                
                            
                            -
                            
                                
                                    s
                                
                                
                                    j
                                
                            
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                j
                            
                            
                                s
                            
                        
                        (
                        
                            
                                c
                            
                            
                                j
                            
                            
                                s
                            
                        
                    
                
                )
                f
                (
                
                    
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                )
                
                    
                        d
                        c
                    
                    
                        j
                    
                    
                        s
                    
                
                [
                [
            
        .]]:
2) Normalize            
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
            
        :
                  
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
                ←
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        s
                                    
                                    
                                        j
                                    
                                
                                
                                    
                                        k
                                        +
                                        1
                                    
                                
                                ,
                                 
                                
                                    
                                        d
                                    
                                    
                                        j
                                    
                                    
                                        s
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                (
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        o
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        d
                                                    
                                                    
                                                        j
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        σ
                                                        -
                                                        ρ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                ∝
                                            
                                            
                                                j
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         
wherein the utility maximization expression is used to determine amount of data a corresponding seller should sell for achieving maximum utility, wherein             
                
                    
                        s
                    
                    
                        j
                    
                
                
                    
                        k
                        +
                        1
                    
                
            
         relates to the amount of data the corresponding seller should sell, which relates to the optimal seller bid, and
wherein the expression is stored as a set of executable instructions on a non-transitory computer readable medium, the processor arranged to execute the instructions to determine the seller utility maximization. 

(Currently Amended) The system in accordance with claim 22, wherein the processor is arranged to determine buyer utility maximization by executing the following expression:
Initialize             
                b
                
                    
                        0
                    
                
                ∈
                
                    
                        R
                    
                    
                        +
                    
                    
                        L
                    
                
                [
                [
            
        .]]:
1) The             
                l
            
        th buyer updates the amount of data to be purchased:
                    
                 
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                        +
                        1
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                π
                            
                            
                                l
                            
                        
                    
                
                
                    
                        V
                    
                    
                        l
                    
                    
                        b
                    
                
                (
                
                    
                        d
                    
                    
                        l
                    
                    
                        b
                    
                
                +
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                    
                
                )
            
        
                                       
                -
                
                    
                        1
                    
                    
                        
                            
                                π
                            
                            
                                l
                            
                        
                    
                
                
                    
                        ∫
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    o
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    l
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    l
                                
                            
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                l
                            
                            
                                b
                            
                        
                        (
                        
                            
                                c
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                )
                f
                (
                
                    
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
                )
                
                    
                        d
                        c
                    
                    
                        l
                    
                    
                        b
                    
                
                -
                
                    
                        o
                    
                    
                        l
                    
                    
                        b
                    
                
                [
                [
            
        .]]:
2) Normalize             
                
                    
                        b
                    
                    
                        l
                    
                
                
                    
                        k
                        +
                        1
                    
                
                :
            
        
            
                
                    
                        b
                    
                    
                        l
                    
                
                (
                k
                +
                1
                )
                ←
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        b
                                    
                                    
                                        l
                                    
                                
                                
                                    
                                        k
                                        +
                                        1
                                    
                                
                                ,
                                 
                                 
                                
                                    
                                        
                                            
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                (
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                +
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                
                                                    
                                                        o
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        d
                                                    
                                                    
                                                        l
                                                    
                                                    
                                                        b
                                                    
                                                
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        l
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                ∝
                                            
                                            
                                                l
                                            
                                            
                                                b
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                d
                            
                            
                                l
                            
                            
                                b
                            
                        
                    
                
                [
                [
            
        .]]:
wherein the buyer utility maximization expression is used to determine amount of data the buyer should buy to achieve utility maximization and wherein             
                
                    
                        b
                    
                    
                        l
                    
                
                (
                k
                +
                1
                )
            
         relates to the amount of mobile data the buyer should purchase, and
wherein the expression is stored as a set of executable instructions on a non-transitory computer readable medium, the processor arranged to execute the stored instructions to determine buyer utility maximization. 

(Currently Amended) The system in accordance with claim 30, wherein the matching matrix and the revenue maximization function [[is]] are determined by solving the following expression:
            
                
                    
                        
                            
                                maximize
                            
                            
                                Ω
                            
                        
                         
                    
                    ⁡
                    
                        ω
                        ρ
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    J
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            l
                                            =
                                            1
                                        
                                        
                                            L
                                        
                                    
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        +
                        (
                        1
                        -
                    
                    ⁡
                    
                        ω
                        )
                        
                            
                                ∑
                                
                                    l
                                    =
                                    1
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            J
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                π
                                            
                                            
                                                l
                                            
                                        
                                        -
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                σ
                                            
                                            
                                                l
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
                           
                s
                u
                b
                j
                e
                c
                t
                 
                t
                o
                 
                 
                 
                Ω
                ∈
                B
                ⋂
                S
                ⋂
                ∏
                ⋂
                ∑
                ;
                Ω
                ≥
                0
                [
                [
            
        .]]:

wherein             
                Ω
            
         relates to the matching matrix,
            
                
                    
                         
                    
                    ⁡
                    
                        ρ
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    J
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            l
                                            =
                                            1
                                        
                                        
                                            L
                                        
                                    
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         relates to the administration revenue,
            
                
                    
                        (
                        1
                        -
                    
                    ⁡
                    
                        ω
                        )
                        
                            
                                ∑
                                
                                    l
                                    =
                                    1
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            J
                                        
                                    
                                    
                                        
                                            
                                                (
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                π
                                            
                                            
                                                l
                                            
                                        
                                        -
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                b
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                σ
                                            
                                            
                                                l
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
relates to the bid revenue,
            
                 
                Ω
                ∈
                B
                ⋂
                S
                ⋂
                ∏
                ⋂
                ∑
                ;
                Ω
                ≥
                0
            
        
relate to matching constraints for a buyer bid and a seller bid, the linear program outputting a maximized matching matrix, and
            
                ω
            
         relates to a weighting parameter that controls whether the matching matrix is more weighted toward revenue from administration revenue or bid revenue, and 
wherein the expression is stored as a set of executable instructions on a non-transitory computer readable medium, the processor arranged to execute the stored instructions to determine the matching matrix and revenue maximization function. 

(Previously Presented) The system in accordance with claim 33, wherein the weighting parameter is biased for increased revenue from administration revenue.

(Previously Presented) The system in accordance with claim 33, wherein the weighting parameter is biased for increased revenue from bid revenue.

(Previously Presented) The system in accordance with claim 33, wherein the weighting parameter is biased to a value of 1 to maximize matching and weight toward the revenue being generated from administration revenue only. 

(Canceled) 

(Canceled)

(Canceled) 

(Canceled)

(Canceled)

(Canceled) 

(Canceled)

(Previously Presented) The method in accordance with claim 18, wherein the weighting parameter is adjustable.

(Previously Presented) The method in accordance with claim 33, wherein the weighting parameter is adjustable.

Allowable Subject Matter
Claims 1, 8-9, 11, 13-14, 16-19, 22, 28-36, 44-45 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Schmidt  (PGPub 2001/0047323) teaches a system and method for matching buyers and sellers in a marketplace accepts limit bids and offers into a central system. Periodically, an optimizing algorithm is executed to match buyers and sellers. The algorithm utilizes techniques to maximize global utility. After buyers and sellers are matched, a transaction price is calculated for each pairing. The transaction price is selected to ensure that each participant executes the transaction at that participant's best effective transaction price.

Schmidt did not disclose determining, using the processor, an optimal seller bid for each of the one or more sellers by respectively:
determining a seller utility that relates to utility from selling mobile data, taking into account anticipated future usage and usage habit of the seller; and
determining a seller utility maximization that relates to the maximum amount of data the respective seller is willing to sell as a function of a bid value;
wherein the seller utility maximization is mathematically determined using the seller utility, and the seller utility maximization is determined as an amount of data to be sold by the seller, using a mathematical relationship relating at least the administration fee, seller price, mobile data cap of the corresponding seller, and leftover mobile data of the corresponding seller prior to selling; and
determining, using the processor, an optimal buyer bid for each of the one or more buyers by respectively:
determining a buyer utility that relates to the utility of the respective buyer from buying mobile data, taking into account anticipated future usage and usage habit of the buyer; and 
determining a buyer utility maximization that relates to the maximum amount mobile data the respective buyer is willing to buy as a function of the bid value;
wherein the buyer utility maximization is determined as an amount of data to be purchased, using a mathematical relationship relating at least the amount of data to be purchased with a buyer’s price, a mobile data cap of the buyer and the buyer’s expected monthly usage;
providing, via the user interface, the optimal buyer bid as a suggested bid to the respective one or more sellers; 
providing, via the user interface, the optimal seller bid as a suggested bid to the respective one or more buyers;
receiving, from one or more sellers, via the user interface, a respective updated seller bid; and
receiving, from one or more buyers, via the user interface, a respective updated buyer bid;
 	matching, using the processor, based on the facilitating step, at least the portion of the buyer bid with at least the portion of the seller bid;

Petcavich (PGPub 2014/0370848) teaches A data exchange system for facilitating the purchase of cellular or wireless phone minutes and/or blocks of cellular time is provided. Potential cellular time and data buyers and sellers may access the exchange system via the internet and submit offers and or pricing requests to such a system. In response to the request, a server retrieves stored data from the seller's database, and allows for the potential buyer to view the cellular data or minutes for sale. The buyer and the seller exchange the related data and the minutes. The exchange system executes the transfer of the cellular minute and the data, via financial transactions between the buyers and the sellers, and then updates corresponding accounts of the buyers and sellers in conjunction with an appropriate cellular service network provider. 

Petcavich did not disclose determining, using the processor, an optimal seller bid for each of the one or more sellers by respectively:
determining a seller utility that relates to utility from selling mobile data, taking into account anticipated future usage and usage habit of the seller; and
determining a seller utility maximization that relates to the maximum amount of data the respective seller is willing to sell as a function of a bid value;
wherein the seller utility maximization is mathematically determined using the seller utility, and the seller utility maximization is determined as an amount of data to be sold by the seller, using a mathematical relationship relating at least the administration fee, seller price, mobile data cap of the corresponding seller, and leftover mobile data of the corresponding seller prior to selling; and
determining, using the processor, an optimal buyer bid for each of the one or more buyers by respectively:
determining a buyer utility that relates to the utility of the respective buyer from buying mobile data, taking into account anticipated future usage and usage habit of the buyer; and 
determining a buyer utility maximization that relates to the maximum amount mobile data the respective buyer is willing to buy as a function of the bid value;
wherein the buyer utility maximization is determined as an amount of data to be purchased, using a mathematical relationship relating at least the amount of data to be purchased with a buyer’s price, a mobile data cap of the buyer and the buyer’s expected monthly usage;
providing, via the user interface, the optimal buyer bid as a suggested bid to the respective one or more sellers; 
providing, via the user interface, the optimal seller bid as a suggested bid to the respective one or more buyers;
receiving, from one or more sellers, via the user interface, a respective updated seller bid; and
receiving, from one or more buyers, via the user interface, a respective updated buyer bid;
 	matching, using the processor, based on the facilitating step, at least the portion of the buyer bid with at least the portion of the seller bid;

The non-patent literature IEEE , Mobile and Alternate payments dated 1/29/2013 discloses in current e-marketplpaces, buyers can post a single RFQ containing multiple product requisitions rather than having to post one product per RFQ. Matchmaker cannot handle such cases directly, although it can indirectly by executing repeatedly for each product requisition.

IEEE, Mobile and Alternate payments did not disclose determining, using the processor, an optimal seller bid for each of the one or more sellers by respectively:
determining a seller utility that relates to utility from selling mobile data, taking into account anticipated future usage and usage habit of the seller; and
determining a seller utility maximization that relates to the maximum amount of data the respective seller is willing to sell as a function of a bid value;
wherein the seller utility maximization is mathematically determined using the seller utility, and the seller utility maximization is determined as an amount of data to be sold by the seller, using a mathematical relationship relating at least the administration fee, seller price, mobile data cap of the corresponding seller, and leftover mobile data of the corresponding seller prior to selling; and
determining, using the processor, an optimal buyer bid for each of the one or more buyers by respectively:
determining a buyer utility that relates to the utility of the respective buyer from buying mobile data, taking into account anticipated future usage and usage habit of the buyer; and 
determining a buyer utility maximization that relates to the maximum amount mobile data the respective buyer is willing to buy as a function of the bid value;
wherein the buyer utility maximization is determined as an amount of data to be purchased, using a mathematical relationship relating at least the amount of data to be purchased with a buyer’s price, a mobile data cap of the buyer and the buyer’s expected monthly usage;
providing, via the user interface, the optimal buyer bid as a suggested bid to the respective one or more sellers; 
providing, via the user interface, the optimal seller bid as a suggested bid to the respective one or more buyers;
receiving, from one or more sellers, via the user interface, a respective updated seller bid; and
receiving, from one or more buyers, via the user interface, a respective updated buyer bid;
 	matching, using the processor, based on the facilitating step, at least the portion of the buyer bid with at least the portion of the seller bid;

The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the invention provides an improvement to the functioning of a computer system as the invention goes beyond simply enabling trading of mobile data, but rather facilitates smart transactions of mobile data between buyer and seller. By taking into account anticipated future mobile data usage and mobile data usage habit of the seller and buyer when facilitating matching of the buyer bid and the seller bid, the method/system prevents, or at least reduces, the chance of undesirable trading of mobile data by either the buyer or the seller. The method/system of the claimed invention may also facilitate efficient mobile data trading using a smart way to customize the trade of the buyer/seller based on individual buyer/seller behavior and to facilitate closing of the mobile data trading deal in an optimal manner.

The claimed invention recites a practical application of any abstract idea as the claims at least recite an improvement in the functioning of mobile-data-trading advisers or tools. Both buyer and seller bids must occur, and funds transferred, all of which are concrete practical applications that avoid claiming the abstract idea per se and avoid monopolize the abstract idea itself. As the claims recite a practical application of any abstract idea the claims are not “directed to” any abstract idea and instead are eligible as patentable subject matter. The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692